Exhibit 10.49
 
POPE RESOURCES
INCENTIVE COMPENSATION PROGRAM SUMMARY
Revised February 2011
 
 
 
GENERAL PROGRAM INFORMATION


In 2010 Pope Resources (“POPE”) implemented a new incentive compensation program
(the “Program”) to reward selected management employees who provide services to
POPE and certain related entities for performance that builds long-term
unitholder value.  While POPE had a previous incentive compensation program that
was also focused on building long-term unitholder value, this new Program
improves both transparency and alignment with POPE’s unitholders, while
simplifying the administration of the Program.
 
POPE’s Managing General Partner, Pope MGP, Inc. (the “General Partner”), intends
that the Program be continuing and permanent for participants but can suspend
and or terminate the Program at any time, as long as previously earned awards
are not forfeited.   The Human Resources Committee of the Board of Directors of
the General Partner (the “HR Committee”) will act as the manager of the Program
and, as such, has the authority, in its discretion, to determine all matters
relating to Awards to be granted hereunder.  With respect to the Program, the HR
Committee has the sole authority to interpret its provisions and any applicable
rule or regulation. The HR Committee’s interpretation shall be conclusive and
binding on all interested parties.  It is anticipated that the HR Committee will
present Awards to participants in individualized annual letters that spell out
POPE’s obligations and participant’s rights under the Award.  Subsequent to the
grant of any Award, however, the HR Committee may not unilaterally modify any of
a participant’s rights under previously tendered Award letters, except as
spelled out in the Award letter.
 
The Program has two components – the Performance Restricted Unit (“PRU”) plan
and the Long-Term Incentive Plan (“LTIP”).  Both components have a long-term
emphasis, with the PRU plan focused on annual decision making and performance,
and the LTIP focused on 3-year performance of POPE’s publicly traded units
relative to a group of peer companies to be determined at the beginning of each
plan cycle.  The Program was developed after considerable deliberation by the HR
Committee and its compensation consultant.  This Program is unusual in its
exclusive emphasis on long-term decision making.  The HR Committee believes this
focus is appropriate for the nature of POPE’s assets and for strengthening the
alignment with unitholders.  Each of these two Program components is described
in more detail below.  Participants in the Program may obtain additional
information about the Program from either POPE’s CEO or CFO.
 


 
PERFORMANCE RESTRICTED UNIT PLAN (“PRU”)
 
Key Design Features of PRU

● The sum of target awards for participants will form a target award pool with
the initial target awards (starting in 2010) set at:   m 6,000 PRU’s for the CEO
  m 20,000 PRU’s for all other plan participants combined   m
The pool may be adjusted upward or downward if participants move in or out of
the plan during the year

 
 
1

--------------------------------------------------------------------------------

 
 

●
PRU targets will generally be held constant over time, and recalibrated only
infrequently based on significant capital or talent market changes
●
Most participants will earn 100% of PRU targets most years, however,
participants will earn:
  m
0% when a notable negative situation occurs due to either:
    ■ Poor decisions and/or performance which leave POPE vulnerable to erosion
of long-term value (internal factors), or     ■
Financial challenges, despite good decisions, that put POPE in a vulnerable
position (external factors)
  m
Up to 200% only when exceptional value has been added, which is directly
attributable to game-changing ideas generated and/or implemented by an
individual or group of individuals

 
Mechanics of the PRU

●
Immediately following the end of each year:
  m
The HR Committee will determine:
    ■
The size of the PRU pool based on their assessment of the quality of
decision-making and performance for the year
    ■
If there are any game changer events that merit a special award for either
individuals or groups and, if so, decide who to make awards to and in what
amount and form (up to 1x each individual’s target PRU grant paid either in POPE
units or cash)
  m
Each participant’s award is converted into a value based on a 60-trading-day
(ending at December 31) average POPE unit price with actual award values
fluctuating from year to year with the unit price
●
Some participants will receive their payout entirely in POPE restricted units,
some entirely in cash and others a blend of the two with the mix predetermined
by participant position
●
PRUs that are paid in POPE units will vest 25% per year over 4 years
●
For PRUs paid in POPE units, a grant agreement executed by POPE and the
participant will set forth the terms and conditions of vesting

 
Specific drivers of PRU grants by business unit
The determination of PRU grants to individuals within each business unit will
reference different metrics for gauging performance across POPE’s business
lines. The following is a summary of those key metrics grouped by business unit:
 
Corporate   Increase in net asset value, debt-to-total-capital ratio, working
capital optimization, growth in distributions, profit, and free cash flow.
 
Fee Timber   Allowable cut, stumpage realizations ($ per MBF), cost/MBF
harvested (harvest, haul and other), SFI audit results, and segment free cash
flow.
 
TM&C   Total committed (and not placed) capital at end of year, capital placed
during year, cumulative assets under management, IRR of funds, and operating
income for segment.
 
Real Estate   Estimated impact of entitlements and/or land improvements on
market value, sales price as a percent of book value, and segment free cash
flow.


Participants in the PRU
Participants in the PRU include the following: CEO and direct management
reports, Tree Farm Managers, Acquisitions Manager, Planning Manager, Investment
Analyst, VP OPG, Gig Harbor and Port Gamble Project Managers, Port Gamble
Property Manager, Controller, Financial Reporting Manager, and IT Manager.  As
titles and/or job descriptions change, this list of participants may be modified
by the HR Committee.


 
2

--------------------------------------------------------------------------------

 
 
3-YEAR CASH LONG-TERM INCENTIVE PLAN (“LTIP”)


Key Design Features of the LTIP
●
POPE’s total shareholder return (TSR) is calculated for rolling 3-year
increments starting with the period 2008 – 2010 and each succeeding year the TSR
for POPE is calculated for the next 3-year period (2009 - 2011, 2010 – 2012, et
seq.)

●
Essentially, TSR is a computation that measures unit price appreciation over the
relevant return period (in this case, three years) and factors in unitholder
distributions as an additional component of return

●
The beginning and end-of-period unit price used to calculate POPE’s TSR is a
60-trading-day average unit price as of each of those dates

●
POPE’s TSR is then compared to the TSR’s of a group of “peer” companies,
identified at the beginning of each performance cycle, for the same period, each
calculated in the same way as POPE, using a 60-trading-day average share price
as of the beginning and end of the period

●
The  peer companies for the 2008-10 2009-11 and 2010-12 periods (with trading
symbols so indicated) include a mix of timber REITs, other forest products, real
estate, agriculture, and metals & mining as detailed below:



Forest Products
Real Estate
Agriculture
Metals & Mining
Deltic (DEL)
Amer. Realty Inv. (ARL)
Alico (ALCO)
China Direct (CDII)
Plum Creek (PCL)
Amer. Spectrum (AQQ)
Griffin Land (GRIF)
Jaguar Mining (JAG)
Potlatch (PCH)
Avatar Holdings (AVTR)
Limoneira (LMNR)
Royal Gold (RGLD)
Rayonier (RYN)
EastGroup Properties (EGP)
   
St. Joe (JOE)
First Potomac (FPO)
   
Weyerhaeuser (WY)
InterGroup Corp. (INTG)
     
Maui Land & Pineapple (MLP)
     
Monmouth RE Investment (MNR)
     
NTS Realty (NLP)
     
Tejon Ranch (TRC)
     
Thomas Properties Group (TPGI)
   





●
POPE’s TSR is expressed as a percentile of the range of TSRs within the
other  peer companies with “target performance level” pegged at the 50th
percentile

●
At target performance (50th percentile) the LTIP award payout is 100% of target

●
Maximum LTIP award payout of 200% of target for any single 3-year performance
period is reached if POPE’s relative TSR is at the 80th percentile or higher

●
Below the 20th percentile, there is no LTIP award payout

●
If POPE’s relative TSR ranking vs. the peer group is between the 20th and 80th
percentiles, the award payout is derived by interpolation between discrete
points on the 0-200% of target payout

●
The target LTIP award for each year is expressed in a cash amount that varies by
participant

●
Awards, if performance warrants, will be paid out in cash early in the year
following the close of each 3-year performance cycle

●
Award levels may be altered by +/- 20% at the discretion of the HR Committee

 
 
3

--------------------------------------------------------------------------------

 
 
Participants in the LTIP
Participation in the LTIP is comprised of the CEO and his direct management
reports.






PARTICIPANTS ENTERING AND EXITING THE PRU AND THE LTIP


The following table outlines the treatment for varying entries and exits to the
incentive plans.


Situation
PRU (1)
LTIP
     
General conditions for awards
Participant needs to be employed by POPE through the last day of the calendar
year and be an employee in good standing in order to receive an award (except as
provided below)
Participant needs to be employed by POPE through the last day of the performance
cycle and be an employee in good standing in order to receive an award (except
as provided below)
     
New hire
- If person joins prior to September 30, participant receives a pro-rated annual
PRU award opportunity
- If person joins after September 30, participant receives PRU award opportunity
when next year begins
- If person joins prior to September 30, participant receives a pro-rated award
opportunity for percentage of year employed for current cycle
- If person joins after September 30, participant will receive an award
opportunity for cycle which begins in following year (2)
     
Promotion into plan
Same as new hire
Same as new hire
     
Demotion out of plan
HR Committee may make a downward adjustment to annual PRU award on a subjective
basis at year-end
Participant’s cash opportunity is pro-rated for time in eligible position
     
Termination for normal retirement
PRU award at end of year is pro-rated for time served, with any PRU grant
delivered in units vesting immediately upon grant
Participant’s cash opportunity is pro-rated for time in performance cycle
     
Voluntary termination
Participant forfeits PRU award opportunity
Participant forfeits cash opportunity
     

 
 
4

--------------------------------------------------------------------------------

 
 

     
Involuntary termination for cause (including non-performance)
Participant forfeits PRU award opportunity
Participant forfeits cash opportunity
     
Change in control (CIC)
- No change if plan is continued and participant is not terminated within one
year of the CIC
- If plan is discontinued and/or if participant is terminated within one year of
the CIC, the participant earns target PRU award and immediately vests in all
outstanding PRU grants
- No gross ups
- No change if plan is continued and participant is not terminated within one
year of the CIC
- If plan is discontinued and/or if participant is terminated within one year of
the CIC, the participant is paid cash award at accrued performance level at time
of termination, prorated for length of cycle completed
- No gross ups
     
Leave of absence
PRU grant can be prorated for time on leave during each year at discretion of HR
Committee or CEO
Participant’s cash opportunity is prorated for time on leave during cycle, as
long as participant is in cycle for at least two of the three years; otherwise
forfeited
     
Death
Prorated PRU award is paid to estate at time of death, based on most recent
quarter-end unit price
Prorated cash award is paid to estate at time of death, based on accrued
relative TSR performance through most recently competed quarter
     
Termination due to permanent disability
-Prorated PRU award paid based on year-end unit price
- Payout occurs at normal time at end of year
-Participant’s cash opportunity is prorated for time served during cycle
- Payout occurs at normal time at end of cycle
     

 
 
(1)   
Once PRUs are granted, any grants of restricted units will vest 25% per year on
the anniversary date of the grant

(2)   
In select situation, RUs may be granted as part of recruitment package to
recognize that participant will only be eligible for performance cycles that
begin in the year of hire

 

 
FEDERAL INCOME TAX CONSEQUENCES
 
As discussed above, Awards paid under the Program may be in the form of cash
and/or POPE units. Cash awards are taxable upon receipt and the participant’s
employer will withhold the appropriate taxes from any cash compensation so due.
 
 
5

--------------------------------------------------------------------------------

 
 
Grants of POPE units as part of the PRU will be subject to a vesting schedule
and, as such, the tax consequences are delayed until the units vest, at which
time the fair market value of the vested units (determined at the time of
vesting) constitutes taxable income to the recipient.  The HR Committee will
institute procedures to ensure that sufficient funds are available for POPE (or
the participant’s employer) to satisfy its tax withholding obligations.
 
Recipients of unit grants will receive distributions paid by POPE in connection
with the units.  Distributions paid in connection with unvested units will be
paid to the participant and treated as compensation, taxed at ordinary income
rates and subject to income tax withholding.  When the participant satisfies the
applicable vesting schedule, from that point forward distributions in connection
with the units will have the same treatment as that afforded to other limited
partners receiving distributions.
 
 
 
CLAWBACKS
 
The HR Committee acknowledges that POPE’s incentive compensation program will be
subject to the clawback provisions of the recently passed Dodd-Frank Act.  In
the meantime, the HR Committee reserves the right and option to require the
return of incentive compensation paid pursuant to this program in any instances
of fraudulent employee misconduct or a restatement of the company financial
reports affecting the calculation of the payout amounts.
 
 
6